EXHIBIT 99.1 News Release FOR ADDITIONAL INFORMATION: Media Relations: Investor Relations: Jim Vitak David Neuberger (614) 790-3715 (859) 815-4454 jevitak@ashland.com daneuberger@ashland.com FOR IMMEDIATE RELEASE April 26, 2011 Ashland Inc. reports preliminary Q2 results: $1.20 EPS from continuing operations; adjusted EPS of86 centsexcluding key items COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced preliminary(1) results for the quarter endedMarch 31, 2011, the second quarter of its 2011 fiscal year. Quarterly Highlights (in millions except per-share amounts) Quarter Ended March 31, Operating income $ $ Key items* 6 - Adjusted operating income* $ $ Adjusted EBITDA* $ $ Diluted earnings per share (EPS) From net income $ $ From continuing operations $ $ Key items* ) Adjusted EPS from continuing operations* $ $ Cash flows provided by operating activities from continuing operations $ $ Free cash flow* 72 * See Tables 5, 6 and 7 for definitions and U.S. GAAP reconciliations. Fiscal Second-Quarter GAAP(2) Results For its 2011 second quarter, Ashland reported sales of $1,557 million, operating income of $122 million, income from continuing operations of $96 million ($1.20 per share) and net income of $353 million ($4.39 per share). Net income included income from discontinued operations of $257 million aftertax ($3.19 per share), primarily related to the sale of Ashland Distribution, which closed on March 31, 2011. Cash flows from operating activities from continuing operations amounted to $114 million. Adjusted Results Ashland Distribution's results have been excluded from continuing operations; however, certain costs previously allocated to Distribution remain in continuing operating income for all periods and are classified within Ashland's selling, general and administrative expenses. On this basis and adjusting for the impact of key items in both the current and prior-year quarters, Ashland's results for the March 2011 quarter as compared with the March 2010 quarter were as follows: · sales increased 9 percent to $1,557 million; · adjusted operating income was $128 million versus $132 million in the prior year; · adjusted earnings before interest, taxes, depreciation and amortization (EBITDA) were $192 million versus $199 million a year ago; and · adjusted EPS from continuing operations increased 2 percent to 86 cents. Key Items In total, three key items had a net favorable EPS impact on continuing operations of 34 cents in the March 2011 quarter: · a $5 million (6 cents negative EPS impact) aftertax expense for accelerated depreciation related to capacity reductions at Ashland Performance Materials; · a $7 million (9 cents negative EPS impact) aftertax expense related to accelerated amortization of debt-issuance costs due primarily to the payoff of Ashland’s Term Loan A facility; and · a $39 million (49 cents positive EPS impact) net tax benefit resulting from the release of certain state deferred-tax valuation allowances and the expected repatriation of offshore proceeds from the sale of Ashland Distribution. In the year-ago quarter, two key items had a net unfavorable EPS impact of 77 cents. Refer to Table 5 of the accompanying financial statements for details of key items in both periods. Performance Summary Commenting on Ashland's second-quarter results, Chairman and Chief Executive Officer James J. O'Brien said, "I am encouraged by our progress in two key areas. First, volumes and sales grew by 5 percent and 9 percent, respectively, over the prior-year quarter. Second, our pricing actions enabled us to maintain overall margins sequentially despite a significant increase in raw material costs. Due to the general success of our ongoing pricing efforts against these headwinds, we were able to generate $192 million of EBITDA and $72 million of free cash flow during the March 2011 quarter." Business Performance In order to aid understanding of Ashland's ongoing business performance, the results of Ashland's business segments are presented on an adjusted basis and EBITDA is reconciled to operating income in Table 7 of this news release. Ashland Aqualon Functional Ingredients recorded sales of $270 million in the March 2011 quarter. Excluding amounts associated with the Pinova business divested in January 2010, sales improved 17 percent and volumes grew 7 percent over the prior March quarter, reflecting growth in all end markets. Sequentially, sales and volumes grew 25 percent and 11 percent, respectively. Gross profit as a percent of sales was 33.7 percent in the March 2011 quarter versus 34.9 percent in the year-ago quarter. However, gross profit as a percent of sales increased by 250 basis points sequentially, due to strong volume gains and ongoing pricing actions. These actions generated a nearly $20 million increase in selling prices during the March quarter. Selling, general and administrative and research-and-development (SG&A) expenses were up only 2 percent over the prior-year quarter, despite the significant growth in volume and sales. In total, Functional Ingredients' EBITDA in the March 2011 quarter increased 10 percent over the prior-year quarter, to $64 million, and was up nearly 50 percent sequentially. EBITDA for the March 2011 quarter equaled 23.7 percent of sales as compared with 24.2 percent in the prior March quarter and 19.9 percent in the December 2010 quarter. Ashland Hercules Water Technologies' sales were $471 million in the March 2011 quarter, up 5 percent over the year-ago quarter and up 4 percent sequentially. Gross profit as a percent of sales of 31.3 percent was 320 basis points below the year-ago quarter, but down only 30 basis points sequentially despite a sizeable increase in raw material costs. Water Technologies continues to implement price increases in order to restore previously lost margins. SG&A expenses declined 2 percent versus the prior-year quarter, but were up 3 percent sequentially. In total, Water Technologies' EBITDA of $47 million was 10 percent below the prior-year quarter, but increased 4 percent sequentially. EBITDA amounted to 10.0 percent of sales in the March 2011 quarter, as compared with 11.6 percent in the prior-year quarter and 10.0 percent in the December 2010 quarter. Ashland Performance Materials achieved sales growth of 7 percent over the year-ago March quarter, to $325 million. Two recent transactions affect comparisons between periods: the April 2010 purchase of Ashland's partner's 50-percent interest in Ara Quimica and the December 2010 formation of the global ASK Chemicals joint venture. Excluding the effects of these transactions, sales were up 23 percent over the prior year. On this same basis, volume increased 12 percent over the year-ago quarter and 14 percent sequentially, in excess of normal seasonality. Gross profit as a percent of sales of 13.9 percent, which excludes key items, declined versus both the March and December 2010 quarters. The gross margin decrease partially reflects the effects of the joint venture, as well as higher raw material costs in the March 2011 quarter. Pricing actions continue to be announced in order to restore compressed margins. Overall, Performance Materials' EBITDA of $20 million grew 11 percent over the prior-year quarter, but was down 23 percent sequentially. EBITDA as a percent of sales was 6.2 percent, a 30-basis-point improvement over the year-ago quarter, but a 180-basis-point decline sequentially. Ashland Consumer Markets' sales of $491 million increased 14 percent over the year-ago March quarter on 3-percent growth in lubricant volume and ongoing pricing efforts. All market channels showed solid sales growth over the prior year. Sequentially, sales grew 12 percent and lubricant volume increased 11 percent, in line with normal seasonality. Gross profit as a percent of sales fell 370 basis points versus the March 2010 quarter and 160 basis points sequentially to 29.3 percent, due to increased raw material costs during the quarter. Consumer Markets announced an 8-percent price increase in January that did not begin to take effect until late in the March quarter. SG&A expenses rose 10 percent over the year-ago quarter and 13 percent sequentially, partially due to a larger investment in advertising and promotion. In total, Consumer Markets' March 2011 quarter EBITDA was $71 million, 9 percent below the year-ago quarter and 4 percent below the December 2010 quarter. The EBITDA margin was 14.5 percent for the March 2011 quarter, 360 basis points below the prior year and down 230 basis points sequentially. After excluding key items, Ashland's effective tax rate for the March 2011 quarter was 32 percent. Outlook Commenting on Ashland's outlook, O'Brien said, "Three of our four commercial units have been repeatedly successful in recovering raw material costs, and we expect this to continue. While Water Technologies has lagged in its cost recovery, several changes were made during the quarter that will enable improved performance going forward. This includes a more rigid pricing process, as well as improved tools for price and cost analysis." Noting the recent actions by Ashland's board of directors, O'Brien continued, "The board authorized a $400 million stock repurchase program at its March meeting. Purchasing under this program began in April. In addition, the board indicated its intention to increase the dividend by 10 cents per share annually, a roughly 17-percent increase over the current level. We expect this to occur with the June dividend payment." In summary, O'Brien said, "We have made great strides in accomplishing our transformation to a specialty chemical company. We completed the sale of Ashland Distribution at the end of March, bringing this important strategic step for Ashland to a successful conclusion. We now have four businesses with strong market positions that are performing reasonably well under difficult conditions. Given our strong cash-generating capabilities, significant liquidity and debt capacity, we are well-positioned to take advantage of the most value-creating opportunities for our shareholders." Conference Call Webcast Today at 9 a.m. EDT, Ashland will provide a live webcast of its second-quarter conference call with securities analysts. The webcast and supporting materials will be accessible through Ashland's website at http://investor.ashland.com. Following the live event, an archived version of the webcast and supporting materials will be available for 12 months. Use of Non-GAAP Measures This news release includes certain non-GAAP measures. Such measurements are not prepared in accordance with GAAP and should not be construed as an alternative to reported results determined in accordance with GAAP. Management believes the use of such non-GAAP measures assists investors in understanding the ongoing operating performance of the company and its segments.The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP amounts have been reconciled with reported GAAP results in Tables 5, 6 and 7 of the financial statements provided below. About Ashland In more than 100 countries, the people of Ashland Inc. (NYSE: ASH) provide the specialty chemicals, technologies and insights to help customers create new and improved products for today and sustainable solutions for tomorrow. Our chemistry is at work every day in a wide variety of markets and applications, including architectural coatings, automotive, construction, energy, personal care, pharmaceutical, tissue and towel, and water treatment. Visit www.ashland.com to see the innovations we offer through our four commercial units – Ashland Aqualon Functional Ingredients, Ashland Hercules Water Technologies, Ashland Performance Materials and Ashland Consumer Markets (Valvoline). - 0 - Forward-Looking Statements This news release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based upon a number of assumptions, including those mentioned within this news release. Performance estimates are also based upon internal forecasts and analyses of current and future market conditions and trends (including the ability to recover raw-material cost increases through price increases); management plans and strategies; operating efficiencies and economic conditions; and legal proceedings and claims (including environmental and asbestos matters). Other risks and uncertainties include those that are described in filings made by Ashland with the Securities and Exchange Commission, including its most recent Forms 10-K and 10-Q, which are available on Ashland's website at http://investor.ashland.com or at www.sec.gov. Ashland believes its expectations are reasonable, but cannot assure they will be achieved. Forward-looking information may prove to be inaccurate, and actual results may differ significantly from those anticipated. Ashland is not obligated to subsequently update or revise the forward-looking statements made in this news release. (1) Preliminary Results Financial results are preliminary until Ashland's quarterly report on Form 10-Q for the quarterly period ended March 31, 2011, is filed with the U.S. Securities and Exchange Commission. (2) Generally accepted accounting principles (U.S.) Ashland Inc. and Consolidated Subsidiaries Table 1 STATEMENTS OF CONSOLIDATED INCOME (In millions except per share data - preliminary and unaudited) Three months ended Six months ended March 31 March 31 SALES $ COSTS AND EXPENSES Cost of sales Selling, general and administrative expense Research and development expense 22 20 43 40 EQUITY AND OTHER INCOME 14 14 26 27 OPERATING INCOME Net interest and other financing expense (a) Net gain (loss) on acquisitions and divestitures - (5
